estate of travis l sanders deceased thomas s hogan jr personal representative petitioner and the government of the united_states virgin islands intervenor v commissioner of internal revenue respondent docket no filed date d was a u s citizen who built his own company in the united_states to both manufacture and distribute surge suppression devices in d signed an employment agree- ment to work for m an lp organized in the u s virgin islands usvi as a professional consultant the employment agreement required d to become a resident of the usvi pursuant to sec_932 d filed form sec_1040 u s individual_income_tax_return with the usvi bureau of internal revenue vibir for tax_year sec_2002 and more than three years after d filed form sec_1040 with the vibir r mailed d a notice_of_deficiency determining that d was not a bona_fide_resident of the usvi for tax years and treating d as a nonfiler for u s tax purposes p con- tends that d filed proper tax returns for tax years united_states tax_court reports r contends that d was not a bona_fide_resident of the usvi and the period of limitations has not expired because d did not file u s tax returns held the proper test for deter- mining usvi residency for the years at issue is the facts_and_circumstances_test of 715_f3d_455 3d cir held further form sec_1040 that d filed with the vibir met his federal tax filing obligations held further the period of limitations com- menced when d filed his tax returns with the vibir and expired before r mailed the notice_of_deficiency william m sharp matthew a cullen david s barnhill and vernon jean owens for petitioner vincent f frazer tamika ancher barry j hart peter n heibert and christopher m bruno for intervenor christopher a pavilonis and anne m craig respondent for kerrigan judge respondent determined the following deficiencies and additions to tax with respect to tax_year sec_2002 and additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue we round all monetary amounts to the nearest dollar the threshold issue for consideration is whether the sec_6501 period of limitations on assessment and collection expired before the date respondent mailed the notice of defi- ciency and we consider whether travis l sanders decedent was a bona_fide_resident of the usvi for tax_year sec_2002 and if we conclude the period of limitations on assessment and collection has not expired we must con- sider whether the transactions among decedent his companies and madison associates l p madison lacked economic_substance decedent was entitled to the gross_income exclusion under sec_932 for tax_year sec_2002 and and additions to tax under sec_6651 and and apply estate of sanders v commissioner findings_of_fact some of the facts have been stipulated and are so found decedent a u s citizen lived in florida when he filed the petition on date decedent died decedent’s companies decedent built his own company to both manufacture and distribute surge suppression devices decedent owned of the stock of surge suppression inc formerly known as itd of destin inc during the and tax years surge suppression inc was in florida decedent owned of the stock of surge technology inc which was in florida during tax_year sec_2002 and effec- tive date surge suppression inc and surge technology inc merged into itd of destin inc which was renamed surge suppression inc in thomas hogan began to represent decedent on legal matters and continued this representation until decedent’s death mr hogan and decedent had both a busi- ness and a social relationship madison in mr hogan partnered with rick roberts victor taglia and alan teegardin to start madison a designated services business in the usvi mr teegardin was licensed to practice law in the usvi mr roberts was a certified_public_accountant c p a in florida this group hired usvi attorney vince fuller to organize madison and serve as the general_partner they were interested in benefiting from the usvi economic development program edp which had recently expanded to include consulting businesses the eco- nomic development commission edc oversaw edp in order to encourage development in the usvi congress allowed the usvi to reduce certain taxes sec_934 provides that the usvi may reduce taxes on income derived from sources within the virgin islands or income effectively connected with the conduct_of_a_trade_or_business within the virgin islands the usvi government enacted several incen- tives including the edp program participating companies of the edp receive substantial tax benefits including a exemption on local_taxes united_states tax_court reports mr fuller organized madison as a limited_partnership in the usvi in date in the spring of madison engaged marjorie roberts to advise them with respect to the edp residency requirement and other edp compliance mat- ters ms roberts is a usvi-based attorney focusing on tax and corporate law she has operated her own law firm since and her experience included working for the u s department of the treasury as a technical adviser for the vibir in date madison received approval of its application_for edp benefits madison prepared a pamphlet entitled obtaining a lim- ited partnership in madison associates l p it provided background information on madison how to become a limited_partner and residence requirements for the usvi madison considers an application to become a limited_partner when the applicant is a resident or will become a resident of the usvi the pamphlet explains that the limited partners are employees who provide consulting services three madison limited partners who were unable to comply with the rules of the edp were encouraged to leave the partnership the edc has not disciplined madison regarding the edp madison provides scientific electronic investment eco- nomic and management consulting services to businesses in the united_states the madison pamphlet explains that the limited partners of madison receive a tax_credit on the distributions from madison because they are all residents of the usvi decedent’s involvement with madison in date mr hogan recommended that decedent become a limited_partner of madison mr hogan made this recommendation because he knew that decedent liked the usvi and was interested in changing the operational struc- ture of surge suppressions inc on date decedent signed an employment agreement with madison decedent was employed as a professional consultant commencing on that date the con- tract stated that the e mployee agrees to devote his full- time talent and abilities to employer for so long as this agreement is in effect the contract required decedent to maintain records including but not limited to affidavits of estate of sanders v commissioner residency or other certification for filing with the economic development commission on date decedent also signed a supple- mental agreement to agreement of limited_partnership of madison associates which would make him a limited_partner of madison the supplemental agreement states the fol- lowing before acceptance as a limited_partner each limited_partner will be required to provide the partnership an opinion letter from a legal or accounting firm in the form and content acceptable to the general part- ners in his sole and absolute discretion that the limited_partner will qualify as a resident of the usvi each limited_partner agrees to cooperate with the partnership and the general_partner in providing or maintaining whatever documenta- tion the partnership or general_partner may require in his sole and absolute discretion necessary to prove the continued residency in the usvi of such limited_partner madison’s first office was at a property called wind song in st thomas usvi and it moved to the american yacht harbor office in st thomas usvi in date decedent had his own desk in madison’s office at the america yacht harbor madison filed schedules k-1 part- ner’s share of income deductions credits etc for tax years each of these schedules k-1 listed decedent as partner of madison in the spring of madison purchased a one-twelfth deeded interest in a ritz-carlton condominium decedent stayed in this unit or another unit that ritz-carlton made available during and the beginning of decedent was able to store his personal items there other usvi contacts stt equipment llc stt was a usvi limited_liability_company during and the travis l sanders rev- ocable inter_vivos_trust and hogan family llc were equal owners of stt during date stt financed the purchase of a vessel called the nazdar on date decedent signed a document titled lease agreement among stt and himself itd of destin inc and the hogan law firm llc beginning in the spring of the nazdar was moored in the american yacht harbor in st thomas usvi decedent entered into license agreements with the american united_states tax_court reports yacht harbor which pertained to the dockage of the nazdar for the period between date and date and the period between april and date decedent resided on the nazdar during and the nazdar was two stories and had a full kitchen a smaller kitchen and including a master suite decedent kept personal effects on the nazdar five bedrooms during and decedent maintained a checking account at banco popular de puerto rico in st thomas usvi the address for the checking account was a usvi address decedent reported his residence as st thomas usvi on his license and certificate of marriage decedent was married in the usvi on date during decedent had bank accounts with ubs financial services inc in the usvi and first bank in st thomas in the usvi decedent’s checks for his first bank account showed a usvi address as his address tax returns on date scott c blair c p a whose prac- tice is in the usvi sent decedent a letter providing a tax organizer for this letter was sent to a usvi address and included a form_8822 change_of address for decedent to fill out if he had moved to the usvi during the vibir directs individual and entity taxpayers to file their income_tax returns using the same forms that the internal_revenue_service irs uses in administering the code decedent filed form sec_1040 u s individual_income_tax_return with the vibir for tax years decedent filed hi sec_2002 and tax returns on date date and date respectively on each form_1040 decedent reported a home address in the usvi and claimed an edc credit decedent attached a statement entitled federal supplemental information to each form_1040 indicating that he was entitled to income_tax benefits afforded under the edp through his interest in madison he further indicated that the edp credit entitled him to reduce his income_tax_liability by of the income_tax attributable to the net_income derived by madi- son estate of sanders v commissioner for tax years madison filed forms u s return of partnership income with the vibir attached to each form_1065 was a schedule_k-1 listing decedent as a partner of madison decedent’s form sec_1040 were prepared by certified public accountants in the usvi the vibir provided the irs with a partial copy of decedent’ sec_2002 tax_return consisting of the first two pages of his form_1040 for tax_year this par- tial form_1040 was marked as received by the irs in philadelphia pennsylvania on date decedent did not file form sec_1040 with the irs for tax years on date the irs prepared sub- stitutes for returns for decedent for tax years decedent made estimated_tax payments of dollar_figure and dollar_figure on june and date respectively to the u s treasury for tax_year decedent did not make any estimated_tax payments to the u s treasury for tax years and decedent made an estimated_tax payment of dollar_figure to the vibir for tax_year for tax_year decedent made an estimated_tax payment of dollar_figure to the vibir on date respondent issued decedent a notice_of_deficiency with respect to tax years in the notice_of_deficiency respondent determined that decedent was not a bona_fide_resident of the usvi for tax years all transactions among decedent his companies and madison decedent was not entitled to the gross_income exclusion under sec_932 for tax years with the irs decedent was required to file a form_1040 for each of tax years with the irs and decedent was liable for additions to tax under sec_6651 and and attached to the notice_of_deficiency was a form 886-a lacked economic purpose and substance explanation of items which states the following it is determined that you were not a bona_fide_resident of the united_states virgin islands usvi for the taxable_year sec_2002 and during each of those taxable years you participated in a tax_avoidance arrangement similar to that described in irs notice_2004_45 meritless filing position based on sec_932 and sec_934 which involved improperly claiming to be a bona_fide_resident of the usvi and through use of sham arrangements superficially recasting income_from_sources_within_the_united_states as income from sources within in the united_states tax_court reports usvi in order to inappropriately and invalidly claim a terri- torial income_tax_credit under the usvi economic development pro- gram decedent filed timely his petition with this court peti- tioner contends that the statute_of_limitations under sec_6501 applies to bar respondent from assessing the defi- ciencies and additions to tax determined in the notice of defi- ciency on date the government of the usvi filed a motion to intervene on date we granted the government of the usvi’s motion i the usvi opinion the usvi is an unincorporated territory of the united_states acquired in u s c sec a the usvi is not part of one of the states or the district of columbia and it is generally not part of the united_states for tax purposes see sec_7701 in congress passed the naval service appropriations act of ch sec_1 stat pincite codified as amended pincite u s c sec_1397 which created a tax system for the usvi this tax system usually referred to as the mirror code mirrors the provisions of the code except that virgin islands is substituted for united_states throughout id originally corporations and u s citizens residing in the usvi who received both u s and usvi source income were required to file returns with and pay notice_2004_45 2004_2_cb_33 states that the highly questionable positions described in this notice may be promoted to taxpayers in a vari- ety of forms however they have frequently been promoted in the fol- lowing manner promoters typically approach a taxpayer taxpayer living and work- ing in the united_states and advise taxpayer to i purport to become a usvi resident by establishing certain contacts with the usvi ii pur- port to terminate his or her existing employment relationship with his or her employer employer and iii purport to become a partner of a virgin islands limited_liability partnership v i llp that is treated as a partnership for u s tax purposes v i llp then purports to enter into a contract with employer to provide employer with substantially the same services that were provided by taxpayer prior to the creation of this arrangement estate of sanders v commissioner taxes to both jurisdictions 140_tc_273 in congress modified the administration of the mirror code and established the inhabitant rule by enacting the revised organic act of the virgin islands roa ch sec_28 sec_68 stat pincite roa sec_28 provided that corporations and individuals whose permanent residence was in the usvi satisfied their u s income_tax obligations by paying their tax on income derived from all sources both within and outside the virgin islands in the treasury of the virgin islands pursuant to the roa any taxes levied by congress on the inhabitants of the usvi would be covered into ie paid to the usvi treasury id in congress repealed the inhabitant rule as part of tax_reform_act_of_1986 tra pub_l_no sec_1274 stat pincite as part of the tra congress enacted a new sec_932 which coordinates u s and usvi income taxes for individuals who are bona_fide residents of the usvi under sec_932 appleton v commissioner t c pincite a sec_932 sec_932 provides rules that govern the coordination of the u s income_tax system and the usvi income_tax system specifically sec_932 provides the filing and payment requirements for united_states residents u s residents and virgin islands residents usvi residents with respect to u s residents sec_932 provides as follows sec_932 treatment of united_states residents - application of subsection -this subsection shall apply to an individual for the taxable_year if- a such individual- i is a citizen or resident_of_the_united_states other than a bona_fide_resident of the virgin islands at the close of the taxable_year and sec_932 was amended effective for tax years ending after date to replace the phrase at the close of the taxable_year with the phrase during the entire taxable_year american_jobs_creation_act_of_2004 pub_l_no sec_908 sec_118 stat pincite thus the amendment applies for decedent’s tax_year id sec_908 sec_118 stat pincite united_states tax_court reports ii has income derived from sources within the virgin islands or effectively connected with the conduct_of_a_trade_or_business within such possession for the taxable_year or b such individual files a joint_return for the taxable_year with an individual described in subparagraph a filing requirement -each individual to whom this subsection applies for the taxable_year shall file his income_tax return for the tax- able year with both the united_states and the virgin islands extent of income_tax_liability -in the case of an individual to whom this subsection applies in a taxable_year for purposes of so much of this title other than this section and sec_7654 as relates to the taxes imposed by this chapter the united_states shall be treated as including the virgin islands sec_932 provides the payment requirements for u s residents u s residents shall pay the applicable_percentage of the income_tax shown due on their tax returns to the usvi the applicable_percentage is the percentage which the amount of a u s resident’s usvi adjusted_gross_income bears to his or her total adjusted_gross_income sec_932 u s residents may claim credits on their u s tax returns equal to the amounts of the tax paid to the usvi sec_932 with respect to usvi residents sec_932 provides sec_932 treatment of virgin islands residents - application of subsection -this subsection shall apply to an individual for the taxable_year if- a such individual is a bona_fide_resident of the virgin islands at the close of the taxable_year or b such individual files a joint_return for the taxable_year with an individual described in subparagraph a filing requirement -each individual to whom this subsection applies for the taxable_year shall file an income_tax return for the tax- able year with the virgin islands extent of income_tax_liability -in the case of an individual to whom this subsection applies in a taxable_year for purposes of so much of this title other than this section and sec_7654 as relates to the taxes imposed by this chapter the virgin islands shall be treated as including the united_states residents of the virgin islands -in the case of an indi- vidual- of the taxable_year a who is a bona_fide_resident of the virgin islands at the close b who on his return of income_tax to the virgin islands reports income from all sources and identifies the source of each item shown on such return and see supra note this change does not affect the outcome of this case estate of sanders v commissioner c who fully pays his tax_liability referred to in sec_934 to the virgin islands with respect to such income for purposes of calculating income_tax_liability to the united_states gross_income shall not include any amount included in gross_income on such return and allocable deductions and credits shall not be taken into account sec_932 established two distinct filing regimes one for bona_fide residents of the usvi and one for those who are not bona_fide residents bona_fide residents file their tax returns with the vibir those who are not bona_fide resi- dents must each file two income_tax returns one with the irs and one with the vibir the bona_fide resident’s single tax_return filed with the vibir pursuant to sec_932 satisfies both the taxpayer’s territorial and federal tax obligations sec_932 see 743_f3d_790 11th cir allowing intervention by the usvi rev’g and remanding 138_tc_258 b the tax implementation agreement in order to ensure the fair implementation of sec_932 the united_states and the usvi entered into an agreement for the exchange of information and mutual assistance with respect to taxes in order to prevent the evasion or avoidance of united_states or virgin islands taxes tax implementa- tion agreement between the united_states of america and the virgin islands tia date 1989_1_cb_347 the tia applies to all taxes imposed by the code all taxes imposed by the mirror code and all local_income_taxes imposed by the usvi as authorized by the tra see id art c b pincite tia article governs the exchange of information between the two governments clause provides that the competent_authorities of the united_states and the usvi shall exchange information to administer and enforce their respective tax laws see id art c b pincite tia article b provides that the usvi shall routinely supply to the united_states information with respect to audit changes that disclose information of interest to the u s sec_932 is not included in the mirror code and is not an element of the usvi territorial tax system see s rept no pincite u s c c a n united_states tax_court reports government including among other matters information about the ownership interests of all corporations subject_to usvi tax having non-usvi-source income and which receive a rebate subsidy or deduction of usvi taxes as well as information about any individual subject_to usvi tax who has non-usvi-source income and who claims for the first time to be a usvi resident in addition tia article b provides that the usvi shall supply to the united_states copies of reports of individual partnership corporate and employment audit changes that disclose information relevant to the united_states id art b c b pincite- the tia provides that the vibir will permit the irs to examine usvi tax returns id app a sec_3_1 c b pincite ii federal tax filing_requirements u s citizens are subject_to federal reporting requirements and taxation on their worldwide income as set forth in the code see eg 265_us_47 135_tc_222 several sections of the code govern an individual’s filing_requirements sec_6012 provides that every individual with gross_income for the taxable_year which equals or exceeds the exemption_amount with certain exceptions not relevant here is required to file a u s income_tax return thus a choreographed interplay between sec_6012 and sec_932 together with mirror code sec_6012 governs the tax filing responsibilities of individuals having income equal to or in excess of the exemption_amount see appleton v commis- sioner t c pincite although an individual having gross_income for the taxable_year which equals or exceeds the exemption_amount must file a federal tax_return sec_932 directs bona_fide resi- dents of the usvi to file income_tax returns with the usvi through the vibir and sec_932 flush language exempts both u s source income and usvi source income from u s taxation if all of the requirements of sec_932 are met appleton v commissioner t c pincite but if any requirement of sec_932 is not satisfied then the individual falls back into the federal tax reporting and payment system because his or her income would no estate of sanders v commissioner longer be excluded for purposes of calculating his or her u s tax_liability appleton v commissioner t c pincite sec_7654 provides that the secretary shall prescribe such regulations as may be necessary to carry out the provi- sions of sec_932 including prescribing the information which individuals to whom sec_932 applies must furnish to the secretary the secretary did not however promulgate regulations for the years in issue we turn to other sections of the code as well as regulations and instructions published by the irs for guidance as to the place where decedent was required to file his tax returns for the years in issue see appleton v commissioner t c pincite sec_6091 generally governs the place where a u s tax- payer is required to file a tax_return sec_6091 flush language provides that citizens of the united_states whose principal_place_of_abode is outside the united_states shall file their tax returns at such place as the sec- retary may by regulations designate pursuant to the authority granted by the statute the secretary promulgated sec_1_6091-1 income_tax regs which provides that in general whenever an income_tax return is required to be filed and the place for filing the return is not provided by the code the tax_return shall be filed at the place prescribed by the regulations sec_1_6091-3 income_tax regs requires that certain tax returns be filed with the director of internal oper- ations internal_revenue_service washington d c or the district_director or the director of the service_center depending on the appropriate officer designated on the return form or in the instructions issued with respect to the form these tax returns include the income_tax return of an individual citizen_of_the_united_states whose prin- cipal place of abode for the period with respect to which the return is filed is outside the united_states and an indi- vidual citizen of a possession_of_the_united_states whether or not a citizen_of_the_united_states who has no legal resi- dence or principal_place_of_business in any internal_revenue_district of the united_states sec_1_6091-3 and c income this regulation was revised in and the revisions were effective date the position of district_director no longer existed after this change and these revisions do not affect this case united_states tax_court reports tax regs a taxpayer’s principal_place_of_abode will be considered to be outside the united_states if his or her legal residence is outside the united_states or if his or her tax_return bears a foreign address id para b the vibir directs individual and entity taxpayers to file their income_tax returns using the same forms that the irs uses in administering the code the instructions to form_1040 for and provide specific filing instruc- tions under the heading where do you file for each year the instructions state that all apo fpo addresses amer- ican samoa nonpermanent residents of guam or the virgin islands puerto rico or if excluding income under internal_revenue_code sec_933 dual-status aliens a foreign_country u s citizens and those filing form_2555 2555-ez or shall use the address of internal_revenue_service center philadelphia pa usa in a footnote the instructions state that permanent resi- dents of the virgin islands should use v i bureau of internal revenue estate thomas charlotte amalie st thomas vi when filing their form_1040 individual income_tax returns during the years in issue the irs issued publ’n tax guide for individuals with income from u s possessions rev date which states that i f you are a bona_fide_resident of the usvi you must file your tax_return on form_1040 with the government of the virgin islands and pay the entire tax due to the virgin islands you do not have to file with the irs for any_tax year in which you are a bona_fide_resident of the virgin islands this publication provides specific filing instructions for the dif- ferent u s possessions the instructions for the usvi do not it appears that when the inhabitant rule was replaced by sec_932 the irs failed to update the instructions to form_1040 and continued to use the terms permanent resident of the virgin islands and nonpermanent resident of the virgin islands despite their obsolescence 140_tc_273 ndollar_figure publication for tax_year states that i f you are a bona_fide_resident of the virgin islands during the entire tax_year you must file your tax_return on form_1040 with the government of the virgin islands and pay the entire tax due to the virgin islands it further states that y ou do not have to file with the irs for any_tax year in which you are a bona_fide_resident of the virgin islands publication was revised for tax_year to reflect the changes of the ajca estate of sanders v commissioner include qualifications for a bona_fide residency whereas the instructions for america samoa provide specific factors for determining bona_fide residency these qualifications are included on form_4563 exclusion of income for bona_fide residents of america samoa for publication did provide the following example regarding bona_fide usvi resi- dents mr and mrs maple left the united_states on date and arrived in the virgin islands on the same day they qualified as bona_fide resi- dents of the virgin islands on the last day of their tax_year date mr and mrs maple file form_1040 with the government of the virgin islands and attach a form_1040 info the maples report their world- wide income and pay the entire tax for the year to the virgin islands even though they lived in the united_states part of the year their income_tax obligations for that year are completely satisfied by filing their return with and paying their tax to the virgin islands bureau of internal revenue the same example appeared in publication for we also note that the senate_finance_committee report published with the tra states that a n individual quali- fying as a bona_fide virgin islands resident as of the last day of the taxable_year will pay tax to the virgin islands under the mirror system on his or her worldwide income he or she will have no final tax_liability for such year to the united_states as long as he or she reports all income from all sources and identifies the source of each item_of_income on the return filed with the virgin islands s rept no pincite 1986_3_cb_1 notice_2004_45 2004_2_cb_34 states that t he deter- mination of whether an individual is a bona_fide_resident of the usvi turns on the facts and circumstances and specifi- cally on an individual’s intentions with respect to the length and nature of his or her stay in the usvi iii sec_6501 period of limitations the regulations and instructions regarding income_tax return filings are significant because the period of limitations on assessment commences only when a tax_return has been properly filed see appleton v commissioner t c pincite the general_rule for the period of limitations is that the amount of any_tax imposed by this title shall be assessed united_states tax_court reports within years after the return was filed sec_6501 the term return for this purpose is defined as the return required to be filed by the taxpayer id sec_6501 pro- vides a list of exceptions but none of the exceptions to the three-year period specifically addresses a challenge to a claim of bona_fide residency petitioner contends that the three-year period of limita- tions for each year in issue commenced on the date that decedent filed his tax_return for the year with the vibir respondent contends that the period of limitations has not commenced for any of the years in issue because decedent did not properly file his income_tax returns for those years thus we must determine whether decedent’s form sec_1040 filed with the vibir were the returns required to be filed and if so whether they were properly filed a required returns sec_1_6011-1 income_tax regs provides that the tax_return required to be filed must include the information required by the applicable regulations or forms following the supreme court’s opinions in 293_us_172 and 280_us_453 we used a four-part test in 82_tc_766 aff ’d 793_f2d_139 6th cir in determining whether a document qualifies as a valid_return for purposes of sec_6501 the document must contain sufficient data to calculate tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must have executed the document under pen- alties of perjury see appleton v commissioner t c pincite petitioner contends that decedent met the requirements of the beard test because of the manner in which he filed his tax returns for tax years respondent contends that decedent did not file federal_income_tax returns for tax years we agree with petitioner decedent hired a c p a located in the usvi to prepare the form sec_1040 that he filed with the vibir for tax years these returns contained more than sufficient data to cal- culate decedent’s tax_liabilities both the commissioner and estate of sanders v commissioner the vibir required the use of this form for income_tax filing the forms purport to be returns not only did decedent hire a c p a to prepare his returns he also consulted with an established tax attorney in the usvi decedent’s tax returns for tax years were an honest and reasonable attempt to satisfy the requirements of the law the tax returns filed were consistent with the requirement of sec_932 and the commissioner’s instructions for usvi tax- payers decedent signed each tax_return under penalties of perjury decedent’s tax returns for tax years meet the requirements of the beard test and therefore the returns filed were the required returns for purposes of sec_6501 b proper filing the supreme court has noted that u nder the estab- lished general_rule a statute_of_limitations runs against the united_states only when they assent and upon the conditions prescribed 281_us_245 the supreme court has stated that to secure the ben- efit of the limitation there must be meticulous compliance by the taxpayer with all named conditions in order to secure the benefit of the limitation id we have stated that to meticulously comply a taxpayer must file his return where sec_6091 or the regulations promulgated thereunder require the return to be filed 96_tc_802 this court as well as other courts has held that filing a return with the wrong irs representative does not constitute filing for purposes of commencing the limitations_period appleton v commissioner t c pincite winnett v commissioner t c pincite see 523_f3d_406 n 4th cir aff ’g tcmemo_2002_311 sec_1_6091-3 income_tax regs requires a taxpayer who is a u s citizen but whose principal_place_of_abode is outside the united_states to file his or her return as des- ignated on the return forms or in the instructions issued with respect to those forms sec_1_6091-3 income_tax regs requires a taxpayer who is a citizen of a possession_of_the_united_states and has no legal residence or principal united_states tax_court reports place of business in the united_states to file his or her tax_return as designated on the return forms or in the instruc- tions issued with respect to those forms petitioner contends that decedent’s tax returns for tax years were properly filed with the vibir because decedent was a bona_fide_resident of the usvi respondent contends that decedent was required to file federal returns for tax years in philadelphia per the instructions on the form_1040 residents respondent contends that decedent was not a bona_fide resi- dent of the usvi and should have complied with sec_932 which requires tax returns to be filed in both the united_states and the usvi rather than sec_932 which requires a single filing in the usvi for nonpermanent usvi we held that the returns filed with the vibir met the tax- payer’s federal tax filing obligations in appleton v commis- sioner t c pincite n the parties stipulated that during the years at issue the taxpayer was both a bona_fide_resident of the virgin islands within the meaning of sec_932 and a permanent resident of the virgin islands as that term is used in the instructions to form_1040 we noted that t he instructions to the form_1040 are explicit the form is to be filed with the vibir id pincite we rejected the commissioner’s argument that when the form_1040 instruc- tions are read together with publication the taxpayer fell into the category of a taxpayer living abroad and should have filed a protective return with the internal_revenue_service center in philadelphia pennsylvania see id pincite we con- cluded that a meticulous taxpayer researching his or her filing obligations would have found the instructions and these documents a review of the instructions would not lead a taxpayer who was a permanent resident of the usvi to believe that he or she was required to make an additional filing in appleton we rejected the commissioner’s argument because there was no irs document requiring such a filing to be made id in appleton the parties conceded that the taxpayer was a bona_fide_resident of the usvi in the instant case respondent disputes that decedent was a bona_fide_resident and contends that he should have filed returns with the irs in order to determine whether decedent’s tax returns for were properly filed as petitioner contends we need estate of sanders v commissioner to address whether decedent was a bona_fide_resident of the usvi for the purposes of sec_932 if we determine that he was his form sec_1040 for tax years would be properly filed because they were filed with the vibir as the proper place of filing directed by the instructions see sec_1_6091-3 and c income_tax regs c bona_fide residency the single filing requirement of sec_932 applies only if a taxpayer is a bona_fide_resident of the virgin islands sec_932 the term bona_fide_resident of the virgin islands was not defined by the code until the secretary did not promulgate final regulations for deter- mining whether a taxpayer is a bona_fide_resident of the usvi until as a result a taxpayer attempting to determine whether he or she was a bona_fide_resident of the usvi for tax years would not find the answer in either the code or the regulations publication for tax_year sec_2002 and provides information for filing returns for individuals with income from u s possessions these publications provide specific instructions for different u s possessions or territories there is a possession exclusion for a bona_fide_resident of american samoa and the publication includes factors that may be considered in determining whether a taxpayer is a bona_fide_resident of american samoa for the usvi there sec_937 does provide a test for determining whether a taxpayer is a bona_fide_resident of the virgin islands by creating a two-part resi- dency test the first part of the test requires an individual to be in the possession for at least days during the tax_year and this requirement is effective for tax years beginning after date and does not affect this case ajca sec_908 the second part of the test requires that the taxpayer not have a closer connection to the united_states or a foreign_country during the year and the effective date is for taxable years ending after the date of enactment_date the second part of the test applies for decedent’s tax_year however the final regulations for sec_937 allow taxpayers to apply the prior-law test for determining resi- dency for see fed reg date petitioner did not address the final_regulation in his arguments on date the secretary published sec_1_937-1t temporary income_tax regs fed reg date which provided rules to implement sec_937 concerning bona_fide residents in u s pos- sessions including the usvi on date the secretary pub- lished final regulations under sec_937 sec_1_937-1 income_tax regs united_states tax_court reports are no qualifications for a bona_fide_resident the publication states you do not have to file with the irs for any_tax year in which you are a bona_fide_resident of the virgin islands on the last day of the year provided you report and pay tax on your income from all sources to the virgin islands and identify the source s of the income on the return no guidance was provided to help a taxpayer determine whether he or she was a bona_fide_resident d factors to determine bona_fide residency the meaning of residency varies according to context 461_us_321 for tax purposes residency has fewer requirements than domicile 300_f2d_34 7th cir rev’g and remanding 36_tc_131 in sochurek the court_of_appeals for the seventh circuit looked pincite factors to deter- mine whether a taxpayer’s claimed residency is bona_fide id the factors are intention of the taxpayer establishment of a home in the foreign_country for an indefi- nite period participation in activities physical pres- ence in the foreign_country nature extent and reasons for absences from his temporary foreign home assump- tion of economic burdens and payment of taxes to the foreign_country status of resident contrasted to transient_or_sojourner treatment accorded his income_tax status by his employer marital status and residence of his family nature and duration of employment and good_faith in making the trip abroad see id the factors can be grouped into broad categories intent physical presence social family and professional relationships and the tax- payer’s own representations 715_f3d_455 3d cir consid- ering the sochurek factors as grouped into these categories for purposes of determining bona_fide residency under sec_932 as we noted in bergersen v commissioner tcmemo_1995_424 applying the sochurek factors to determine bona_fide puerto rican residency under sec_933 aff ’d 109_f3d_56 1st cir the court has accepted and applied as previously noted different wording in publication for tax_year reflected the change made by the ajca estate of sanders v commissioner these factors in determining bona_fide residency under other sections of the code involving exclusion_from_gross_income see eg 74_tc_1016 59_tc_264 determining residency of u s citizen in australia under sec_911 vazquez v commissioner tcmemo_1993_368 determining whether taxpayer was bona_fide_resident_of_puerto_rico and because the same phrase is used for the same purpose in sec_932 we see no reason to deviate from using the sochurek factors as grouped in vento here as well in this instant case considering the facts and cir- cumstances and applying the sochureck factors as grouped in vento we find decedent was a bona_fide usvi resident decedent had the intent to be a bona_fide_resident because he intended to remain indefinitely or at least for a substan- tial period see vento f 3d pincite he had a physical presence in the usvi and was employed by a usvi business and listed as a partner on their schedules k-1 for tax years he conducted banking in the usvi and had checks with a usvi address decedent was married in the usvi and reported his address as the usvi on his marriage license decedent identified himself as a resident of the usvi and paid usvi taxes id pincite therefore decedent was a bona_fide_resident of the usvi for tax years and he properly filed tax returns with the vibir for those years iv conclusion on the basis of the foregoing we conclude that petitioner has proven that the sec_6501 period of limitations on assessment expired before the date respondent mailed decedent the notice_of_deficiency therefore we do not need to address determinations in the notice_of_deficiency any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate decision will be entered f
